   Case 3:09-cr-00099 Document 537 Filed 10/26/20 Page 1 of 2 PageID #: 2254




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


THOMAS ANTONIO REDDING,

                               Movant,

v.                                                    CRIMINAL ACTION NO. 3:09-00099-03
UNITED STATES OF AMERICA,

                               Respondent.

                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Thomas Antonio Redding’s “Motion for Home

Confinement and/or Probation due to COVID-19 Danger.” ECF No. 535. The Court construes

Defendant’s motion as a request for compassionate release under 18 U.S.C. § 3582. Defendant

points to the spread of the novel coronavirus in prisons and his asthma as grounds for release.

While the Court is sympathetic to Defendant’s concerns regarding the coronavirus, the mere

possibility of contracting the illness is not a sufficiently “extraordinary and compelling” reason to

justify a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A)(i). See, e.g., United States v.

Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (reasoning that

“the fear of contracting a communicable disease proves insufficient to justify a sentence

modification”) (internal quotations omitted) (emphasis in original). Even if this were not the case,

the Court has no authority to reduce Defendant’s sentence where—as here—he has not

demonstrated that he “has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion” or that thirty days have lapsed “from the receipt of such a request by

the warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A).
   Case 3:09-cr-00099 Document 537 Filed 10/26/20 Page 2 of 2 PageID #: 2255




       The Court accordingly DENIES the Motion (ECF No. 535) and DIRECTS the Clerk to

send a copy of this Order to counsel of record, Defendant, the United States Attorney’s Office, the

United States Probation Office, and the United States Marshals Service.



                                             ENTER:         October 26, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
